﻿61.	I take pleasure at the outset in extending to the President of the General Assembly, on behalf of the delegation of the Socialist People's Libyan Arab Jamahiriya, our congratulations on his election to preside over the thirty-third session of the General Assembly. I am confident that, under his leadership at this session, the Assembly will go a long way towards realizing the aims and aspirations of the peoples of the international community who struggled hard for the establishment of this international Organization in the hope that it would become a means to achieving justice, establishing peace and to putting an end to the injustice, colonialism and oppression which have plagued mankind.

62.	I cannot but express to his predecessor, Mr. Mojsov, the gratitude and appreciation of the delegation of the Jamahiriya for all the efforts he exerted in pushing the Organization one step forward towards the attainment of those same objectives.
63.	My delegation would also like to extend its congratulations to Solomon Islands on the attainment of its independence and to welcome it to membership in the United Nations. We are confident that that young State, together with the other countries of the third world and this world Organization, will contribute actively to serving the human race.
64.	It is also gratifying for the delegation of my country to see the Secretary-General of the United Nations, Mr. Kurt Waldheim, continuing to discharge his responsibilities successfully and with a high degree of efficiency and the utmost dedication and impartiality. Despite all the difficulties that he has encountered he has, through the years spent at the head of this international Organization, been able to achieve a great deal. On behalf of my country, I assure him of our full backing and support in the performance of his noble tasks and reiterate our complete endorsement of the efforts he exerts in the service of mankind through this world Organization.
65.	More than 32 years have elapsed since the establishment of this Organization and the signing of its Charter. No one doubts that it has done and achieved a great deal in the attainment of its objectives under the Charter to which our States and peoples have subscribed. Yet, despite all its achievements, whether in the area of international peace, in the field of decolonization or in the economic realm, one quick look at the current international situation confirms to us all that the delight of the peoples of the world with the establishment of this Organization is beginning to give way to despair and that pessimism is replacing optimism in the face of the serious events that the international community is experiencing.
66.	We ask, and appropriately. What is the role of this Organization and what is its future? Or, conversely, what are the reasons for its failure to achieve peace and the freedom of oppressed peoples in many parts of the world? Why has prosperity not been achieved by the peoples of the international community in a just way instead of there being increased poverty and misery in many parts of the world and increased prosperity in others, at the expense of the peoples of the world? The question is whether the fault lies with the Organization and its inability to face up to international events by achieving its objectives and implementing its Charter, or whether it is due to the non- adherence of States, and in particular the major colonial Powers, to the Charter and objectives of the Organization, except to the extent that this satisfies their greed and helps in their exploitation of the peoples of the world. The answer is self-evident: the powers of evil, as represented by imperialism, colonialism, exploitation and monopoly, are the main reasons behind all the tragedies and wars that the world faces. The United Nations is but another victim of those powers, much as is the case with the poorer countries and weaker peoples.
67.	A quick glance at the current international scene will confirm the seriousness of this situation and the possibility of war inherent in it. The continued existence of such hotbeds of war, though now limited to certain parts of the world and contained as a result of the powers of terror and doom, will eventually lead to an over-all general war, the victim of which will be the whole human race,
68.	Thanks to the struggle of peoples, the emergence of national liberation movements, the political struggle within the United Nations and its decolonization efforts, colonialism has begun to see the end of an unfortunate and painful era, its own, and is today making a desperate attempt to preserve its domination and its monopolistic, exploitative corporations in various parts of the world, even though that could cause the total destruction of the human race.
69.	The Socialist People's Libyan Arab Jamahiriya, being part of the African continent as well as part of the Arab homeland, its people being connected with both the Mediterranean and the peoples of the third world, is devoted to this Organization and to its objectives and principles. In fulfilment of its responsibilities to the international community as a whole, the peoples of Africa, the Arab homeland and the third world in particular, it cannot but face the truth and state in all candour its opinion that the deteriorating situation in the African continent is a result, as is apparent to all, of the recent direct acts of colonialist intervention and the existence of racist regimes which perpetrate acts of aggression against the peoples of that continent and continue to violate the principles of this Organization and its Charter and to disregard human rights, in pursuit of racist policies.
70.	There is no doubt that much has been achieved in recent years by the peoples of the African continent in the field of national liberation and the independence of peoples. However, that prompted imperialism and colonialism to attempt to re-impose their domination and control by resorting to unethical means, ranging from the political assassination of African leaders to the use of white mercenaries to overthrow progressive Governments—whose only crime was trying to raise the standard of their peoples and to pursue a policy that served the interests of their peoples—and ending with military intervention and with the use of armed force in order to re-impose colonialism on the peoples of the continent.
71.	The presence of the racist regimes in Rhodesia, South Africa and Namibia and their persistence in pursuing a policy of suppression, mass extermination and violation of human rights would not have happened or continued but for the support they receive from the imperialist and Western colonialist Powers, led by the United States of America. The soothing attempts made by the major colonialist Powers, in particular the' United States, by proclaiming policies purportedly designed to help the peoples of those countries will not deceive us Africans. Nor will they, I believe, deceive this Assembly or the peoples of the international community. Our peoples cannot forget that it was colonialism that created those regimes and that it was colonialism that helped them, and is still helping them, to survive by supplying them with lethal weapons and providing them with various kinds of aid and assistance. Colonialism, therefore, cannot be a mediator but is rather a direct enemy of the African peoples.
72.	The solution of the Namibian problem lies only in enabling the Namibian people, under the leadership of their national movement SWAPO, to attain independence fully and speedily. The continued attempts of the racist regime in South Africa to hinder the efforts of the United Nations and the OAU in this respect are something for which the Western colonialist Powers, which created and continue to assist that racist regime, should be held responsible. Also not unconnected with those colonialist Powers is the continued presence of the racist regime in Zimbabwe—that of Ian Smith. There again the only solution lies in supporting the people of Zimbabwe, under the leadership of the Patriotic Front, in their legitimate struggle for independence and the elimination of that abhorrent racist regime. The Socialist People's Libyan Arab Jamahiriya, being a part of the African continent, emphasizes its determination to continue to provide all peoples under the domination of racist regimes with every possible kind of support until those regimes are liquidated.
73.	The colonialist attempts at intrigue aimed at changing the course of history, together with their use of political stratagems designed to weaken the national liberation movements in Zimbabwe, South Africa and Namibia, will only end in failure similar to that experienced by colonialism in Angola, Mozambique and other parts of the continent. Such attempts by the colonialist Powers or their direct military intervention in the continent will only increase the determination of our peoples in Africa to fight until the last bastions of colonialism and colonialist monopolies vanish. This fact has been confirmed by the resolutions of the OAU Assembly in Khartoum [see Af33/235 and Corr. l]. Thus all the attempts by colonialism to sow seeds of dissension and discord among
African States or to create alliances loyal to it failed because of the will of the peoples of the continent and their determination to liberate themselves.
74.	The time has come for the United Nations to play a more positive role in assisting the peoples of the African continent fighting against the racist regimes in South Africa, Zimbabwe and Namibia or, as in the case of the Saharan people, struggling for their right to self-determination. It is time the United Nations adopted practical and effective measures to implement its resolutions calling for the application of sanctions against the racist regimes in the continent. Only such action by the United Nations will lead to the achievement of peace in Africa.
75.	We cannot view the events taking place on the African continent in isolation from what is happening in the Arab region. It was the same British colonialism as that which created the racist regimes in Africa that created the Zionist racist regime in Palestine. American imperialism, the successor to British colonialism, now supporting the racist regimes in Africa, is the same imperialism as that which is supporting the Zionist racist regime in Palestine, providing it with funds and arms not only for the entrenchment of its occupation of Palestine but also for its continued aggression against the Arab nation and its expansion at the expense of that nation. More than 30 years have passed since the occupation of Palestine and the uprooting of its people-a period equal to the age of the United Nations—without the international community's taking any practical action that would re-establish their .rights, put an end to this injustice and enable the Palestinian people to return to their homeland. Indeed, hundreds of resolutions have been adopted by this Organization condemning the Zionist racist regime in Palestine and demanding that it implement the resolutions of the United Nations and abide by international statutes. What was the fate of those resolutions, why were they not implemented, and why does the regime of the Zionist gangs disregard them? Each and every one of us knows that colonialism and American imperialism bear the primary responsibility in this respect. The Zionist enemy has continued to occupy since 1967—or, rather, since 1948, when this Organization proclaimed, under certain international circumstances which we all know, its recognition of the Zionist gangs regime-and to occupy by force Arab lands bordering on Palestine; and it continues to commit terrorism and mass genocide against the inhabitants, in total disregard of the resolutions and appeals of this Organization.
76.	Every one of us here talks of peace in that region, and we as part of that region together with the whole Arab nation, are more keen on peace than any other peoples since we know more than others the consequences of war. In the % Socialist People's Libyan Arab Jamahiriya we suffered Fascist colonialism, against which we waged a war of liberation that continued for more than 30 years at the cost of more than half of the inhabitants of our country. Other Arab countries suffered virtually the same fate. Therefore, no one is keener than we are on the establishment of peace. The question is, What is that desired peace? Peace cannot mean the continuance of occupation, the dispersal of the people of Palestine and the prevention of the exercise of their right to self-determination, unless that peace is in accordance with the concepts of Zionist racism and the concepts of its ally, the United States of America. In their view, peace means agreeing to occupation and accepting humiliation. This will never be accepted by the Arab nation or the Palestinian people. In no way can the United States of America, supporting as it does the Zionist enemy with funds and arms and participating directly with that enemy in its continuing aggression against the Arab nation, be a mediator in the search for peace unless the objective of that peace is, as I have already said, the continuance of occupation, perpetuation of the dispersal of the Palestinian people and the prevention of self-determination.
77.	We have all followed to recent developments in the Arab region, beginning with the capitulatory steps and dubious contacts that took place and culminating in the Camp David agreements. The whole Arab nation realizes that the policy adopted by certain reactionary Arab regimes as regards the Zionist enemy under the aegis of the United States of America will have dangerous consequences, as was emphasized by the statement of the National Front for Steadfastness and Confrontation in Tripoli and Algeria. This is in fact what happened with the signing of the so-called Camp David agreements. These agreements, signed between an occupying Power, namely, the Zionist enemy, and its natural ally, the United States of America, on the one hand, and a reactionary regime, also an ally of the United States of America, on the other has no legitimacy and is not based on any law except the law of the jungle and the law of occupation. Why?
78.	First, those agreements, which were rejected and condemned by all Arab States without exception, were signed, under the shadow of occupation of the vanquished by the victor and hence cannot be considered anything but void and illegal.
79.	Secondly, those agreements addressed themselves to the issue of the Palestinian people but were signed by an Arab official who has neither the legitimate right nor the eligibility to speak on behalf of the Palestinian people, in accordance with the various resolutions of the League of Arab States, the OAU and the United Nations, all of which recognize the Palestine Liberation Organization as the sole and legitimate representative of the Palestinian people.
80.	Thirdly, those agreements affected other Arab frontline States that clearly reject any eligibility or legality that that Arab official may have assumed in signing on their behalf.
81.	What took place at Camp David was a theatrical farce which, at the same time, could set a serious precedent in international relations, in that a super-Power—namely, the United States of America—was directly involved in an act that approves occupation by force and contradicts all the resolutions of the United Nations and of other international organizations. The fact that a super-Power like the United States should intervene to support occupation by force and to impose the signing of agreements to that effect on a defeated State that was offering concessions is, in itself, a serious precedent in international relations, the effects of which on such relations can only be negative. The whole Arab nation has rejected the Camp David agreements and condemned them and their consequences. What was signed at Camp David cannot be regarded as a basis for peace in the area since it can only increase tension there and threaten international peace and security. The consequences of the Camp David agreements have begun to appear clearly. What happened at Camp David was a new and abnormal alliance between American imperialism and the racist regime that aims at the liquidation of the Palestine issue and threatens the peace and security of the African continent. After the Camp David agreements were signed there was one who claimed that his country had an African role to play. What is that African role? The days to come will show that there is none. Yesterday we listened to the representative of the Zionist gang clearly and arrogantly rejecting and defying this international community and saying that Jerusalem would remain under Israeli occupation. And Israel is one of the States—if one can call it such—that signed the Camp David agreements. We listened a short while ago to someone who spoke about Jerusalem. It is clear that that agreement is a dubious one and that it can never be acceptable. We heard the representative of the Zionist gang say that the settlements will remain, and today we listened to one who called for the elimination of those settlements.
82.	Anybody who scrutinizes the so-called Camp David agreements must realize that they are the result of a dangerous Zionist, reactionary and imperialist alliance that will have its consequences. The consequences of Camp David have already begun to appear clearly in the events currently taking place in Lebanon and in the war that Israel is waging directly there, whether by having its warships bombard Beirut, as it has during the last two days, or through its agents in southern Lebanon, who are impeding all the efforts of the United Nations to establish peace in implementation of the Security . Council resolution, or through the isolationist lackeys whom it backs and supports. The blood that has been shed is but the beginning of the serious consequences of the Camp David agreements. After trying to put pressure on both Syria and Jordan to accept the Camp David agreements, the United States took the initiative of reigniting the war in Lebanon with the intention of creating a state of tension in the area and thus diverting the attention of the Arab nation and the world in general from what it had done at Camp David. The request of the United States for a Security Council meeting on that subject was an attempt on its part to make the problem of Lebanon an international one and a direct attempt to partition Lebanon and deal a blow at the forces which rejected its policy in the Arab region. The Libyan Arab Jamahiriya supports the legal Government of Lebanon and requests that Lebanon be established as a zone of peace and remain Arab, free and independent. We believe that the time has come for the international community to adopt measures to make the Zionist gang cease their activities in Lebanon.
83.	The events taking place in the Arab region represent a threat not only to peace in that area but also to the peace of the whole world. The time has come for the United Nations to do its duty and for the international community to adhere to its resolutions. The time has also come for the international community to tell the United States of America openly that what it is embarking upon is not a peace effort but an act that would cause tension to escalate and is inconsistent with all the resolutions of the United
Nations and the responsibility of the United States as a super-Power. Peace cannot be achieved except through enabling the Palestinian people to return to their land and to exercise self-determination in the same way as the rest of the peoples of the world. Peace cannot be established through occupation, dictating conditions, threatening peoples or attempting to suppress them.
84.	At a time when the United Nations is working towards disarmament and devoting special meetings to that subject in an effort to establish peace and security in the world, the big colonialist Powers are increasing their armaments and sending arms and equipment to racist regimes in order to create more hotbeds of tension in support of the hegemony of colonialism and occupation. Thus, the fact that the United States continues to supply the Israeli enemy with lethal weapons can only be viewed within this framework. The United States decision to build two military bases in occupied Palestine, in accordance with the Camp David agreements, at a cost of over $2 billion, should be the object of our condemnation. The continued .support given by the United States and its allies to the racist regime in South Africa and its purveying to that regime and the Zionist regime of weapons and nuclear technology contradict all our efforts on behalf of world disarmament. Also, the continued arming of South Korea by the United States and the latter's use of the United Nations as a cover for the presence of its military forces in South Korea can only be construed as but one line in a chain of events that has led to increased armaments and aggravated the hotbeds of tension in the world.
85.	It is the view of the delegation of my country that the time has come for the international community to exert pressure on and attempt to persuade the United States to withdraw its forces from South Korea, leaving the Korean people free to achieve their unity. In this respect, we can only acknowledge the great efforts of the Democratic People's Republic of Korea to achieve the peaceful reunification of Korea, free from foreign intervention, and the removal of the colonialist American force, which is an obstacle in the way of Korean unity.
86.	My country's delegation cannot but pay a tribute to the non-aligned group for its policy and its efforts to achieve international peace and security. The non-aligned countries have proved that the policy of their movement is the only one capable of achieving peace. The Jamahiriya, which pursues a policy of neutrality and is an active member of the non-aligned movement, will spare no effort to strengthen that movement and help it to achieve its aims, for the prosperity of the peoples of the whole world.

87.	We also fully support the establishment of zones free of nuclear weapons, whether in the Indian Ocean or in the Mediterranean Sea. We belong to the Mediterranean region and we are working together with its peoples in order to make the Mediterranean Sea a lake of security and peace, isolated from spheres of tension and foreign influences. In this connexion my delegation commends the announcement by the Maltese Government, under the leadership of the Maltese Labour Party, of Malta's neutrality and of the dismantling of foreign bases on the island. I reiterate the determination of the Socialist People's Libyan Arab Jamahiriya to continue to assist Malta and provide it with aid in order to achieve its non-alignment and economic prosperity.
88.	As for the situation in Cyprus, which belongs to the Mediterranean basin, is a member of the non-aligned group, and is a country with which we have strong ties, the Socialist People's Libyan Arab Jamahiriya trusts that the efforts now under way will result in an agreement that can protect the rights of both the Greek and the Turkish communities, and maintain the unity, sovereignty, independence and non-alignment of the country.
89.	The delegation of the Libyan Arab Jamahiriya commends the great efforts of the United Nations to establish a new international economic order that would take into consideration the interests of all peoples, and especially the peoples of the third world that have suffered most from the unjust economic order now prevailing throughout the world. The realization of that new order will not become a fact until colonialist monopolies have been abolished and the peoples of the third world have been enabled to exploit their wealth and are assured of the freedom to dispose of and control their resources.
90.	The new economic order cannot be realized until the peoples of the third world are able actively to participate in its implementation, and peace in the world cannot be achieved as long as the world is divided into two parts—a majority that gets poorer and a minority that gets richer at the expense of the majority.
91.	The manner in which the colonialist industrialized States cling to their monopolies and continue to exploit the riches of the peoples of the third world, together with their intransigence regarding the initiations of a constructive dialogue, are an obstacle to the establishment of a new international economic order. Through the deliberations that took place within the framework of the General Assembly or that of the North-South dialogue, those States proved that they reject even the principle of fairness. However, we must not give in to despair and should persevere in our efforts aimed at achieving that objective, which we consider to be in the interest of the peoples of this planet, be they rich Or poor.
92.	For five years the international community has been making exhaustive efforts to arrive at a convention on the law of the sea, which, if completed in a manner that took into consideration the interests of developing countries, would be a remarkable event in the history of mankind, since man would have been able for the first time peacefully to agree on the sharing of the riches of vast areas of our planet.
93.	However, we and the rest of the world were recently surprised by the fact that one developed State took unilateral measures to exploit the resources of the sea-bed, an approach that, in addition to the ambiguity of its significance, particularly at this stage, we fear will adversely affect the current negotiations on the few remaining subjects and hinder the work we began years ago.
94.	My country declares its rejection of any unilateral action, regardless of its origin, designed to exploit the resources of the sea-bed. It supports and backs the position of the Group of 77 stated by that Group in the Third United Nations Conference on the Law of. the Sea.  My country also appeals to those who have taken that approach, and those who are tempted to follow suit, not to defy the will of the international community but to resort to prudence and patience.
95.	The Socialist People's Libyan Arab Jamahiriya, which, after the Great First of September Revolution, began to control its own economy and devote it to the benefits of its peoples, today works in accordance with the third international theory in all its political, economic and social aspects, seeking the happiness of man, wherever he exists, and the end of injustice and exploitation. Now that direct democracy according to this theory has been achieved and the people are able to govern themselves by themselves through grass-roots conventions and people's committees, my country is currently engaged in the application of the economic aspect of this theory, by achieving the principles of participation under the motto "Partners and not servants", which is designed to abolish the exploitative system and the slavery of the paid worker to capital. Workers in the Socialist People's Libyan Arab Jamahiriya have become partners in production, and it is time we all worked together in the implementation of this principle, in which the happiness of mankind and the individual lies. It is high time the worker became a partner and not a servant or slave of capital and the employer. The success of this experiment in the Jamahiriya will be only the beginning of the freedom of the workers of the world and of the oppressed everywhere.
96.	The responsibility of the United Nations is a big one. The Socialist People's Libyan Arab Jamahiriya, which affirms its continued support of the United Nations and its adherence to its resolutions, considers that the time has come for this Organization to play a more positive role in the achievement of its objectives of establishing peace, realizing the freedom of man and ending injustice and colonialism. It may even be time for us to re-evaluate the role of the Organization and to work towards eliminating any obstacle impeding its effectiveness or its participation in the search for solutions to international economic and political problems. In this connexion, the delegation of the Jamahiriya considers the amendment of the Charter of the United Nations a necessity, since the Charter, written during a period in which the membership of the United Nations did not exceed one third of its present membership, and in international circumstances of which we are all aware, is neither appropriate for, nor compatible with, present political conditions. The retention of the so-called veto rights of a few States is a key factor hampering the Organization and preventing it from playing its required role. Therefore, it is time for the Charter to be revised in such a manner as to ensure the achievement of equality among States, regardless of their material, human and economic capabilities, so that, the Member States can effectively participate in establishing peace and prosperity in the world. It is also high time for us to implement the Universal Declaration of Human Rights, the thirtieth anniversary of which we shall soon be celebrating.
97.	The continued existence of racist regimes in Africa and Palestine is a violation of human rights. Human rights are indivisible. Blacks should not have rights that are different from those of whites, and the achievement of human rights for the Palestinian people and the African people cannot differ from their achievement in other parts of the world.
98.	Yesterday we listened to the representative of the Zionist gangs speaking of human rights. His presence in this Organization is in itself a violation of human rights, because that representative, if we can so describe him, came here over the dismembered corpses of the people who were dispersed from their own homeland. If human rights were respected, it would be the Palestinian representative who would be sitting here and not he.
99.	Within the framework of human rights, the Zionist representative spoke about immigration as if it meant only immigration from the Soviet Union. But according to the theory of the racist Zionists, expelling and annihilating a whole people is in line with the observance of human rights. That representative also pointed to violations of human rights in other parts of the world. The representative of the Zionist gangs should more correctly speak of its own human rights practices that have been denounced by the United Nations. There exists in the United Nations the Special Committee to Investigate Israeli Practices Affecting the Human Rights of the Population of the Occupied Territories.
100.	Proceeding from this premise, we should oppose the law of the jungle and work towards preventing and combating terrorism. The Jamahiriya, on the basis of its Islamic principles and its belief in human rights according to these Islamic rules, will spare no effort in working with this Organization to combat terrorism, be it individual terrorism such as "sky-jacking" and the taking of hostages, or international terrorism such as that perpetrated by major Powers, when they intimidate the smaller nations or try to impose their supremacy, dictate conditions or intervene militarily. Is it not terrorism to disperse an entire population? Is it not terrorism when war planes are sent to strike at the African peoples? Is it not terrorism to have foreign bases and to use colonialist fleets to threaten those peoples?
101.	Despite this bleak picture of the international situation, the peoples of the whole world still view this Organization with optimism, since it is their only available means for achieving peace and prosperity, in spite of all its defects and short-comings. However, their hope may turn into despair if we fail to work together and to concentrate our efforts on joint constructive action for the establishment of a just peace , the realization of prosperity for all peoples and the attainment of happiness for man wherever he may exist, regardless of his colour, of his physical characteristics or of where he lives.















